RESOLUCIÓN
A la solicitud de revisión, no ha lugar. En este caso el Art. 12.022 de la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (21 L.P.R.A. sec. 4572), dispone que los expedientes individuales de los em-pleados tendrán carácter confidencial. Siendo ello así, como norma general el demandante no tiene derecho a so-licitar una copia de los contratos por no ser un documento público de acceso a los ciudadanos. Concurrimos con el tribunal de instancia al señalar que “[ojbviamente los nom-bramientos de todo empleado municipal, ya sea de carrera, de confianza, transitorio o irregular es parte del historial de trabajo de éste; y de conformidad con el Artículo 12.022 antes citado, es parte de su expediente de personal, que debe mantenerse bajo la custodia del Administrador de Re-cursos Humanos del municipio, con carácter confidencial”. Anejo 2, págs. 4-5. Añade acertadamente el tribunal de instancia que “[sjomos de opinión que los expedientes de personal de los empleados municipales caen bajo la salve-dad aquí establecida; y que, por otro lado, les cobija la con-fidencialidad establecida en el Artículo 12.022, supra”. íd., pág. 5.
Por lo tanto, al no existir el derecho del demandante como ciudadano a obtener una copia de dichos contratos, *879debido a que la ley los cataloga como confidenciales, no existe entonces un deber ministerial de parte de los funcio-narios del municipio a entregarle una copia de los referidos documentos referidos. De ello resulta entonces que no pro-ceda la expedición del mandamus, debido a que la solicitud no pide el cumplimiento de un deber ministerial expreso y particularmente ordenado por la ley. Véanse: Noriega v. Hernández Colón, 135 D.P.R. 406 (1994); Álvarez de Choudens v. Tribunal Superior, 103 D.P.R. 235 (1975); Espina v. Calderón, Juez, y Sucn. Espina, Int., 75 D.P.R. 76 (1953).
Lo acordó el Tribunal y certifica el señor Secretario General.
El Juez Asociado Señor Negrón García emitió un voto disidente, al cual se unió el Juez Asociado Señor Fus-ter Berlingeri. El Juez Presidente Señor Andréu García no intervino.
(Fdo.) Francisco R. Agrait Liado Secretario General
- O -